ORIGINAL
                3Jn tbe Wniteb ~tates (!Court of jfeberal (!Claims
                                            No. 18-51C

                                       (Filed: April 18, 2018)

                                     (NOT TO BE PUBLISHED)

 **********************************
                                               )
 FELICIA N. JONES,                             )                              FILED
                                               )
                        Plaintiff,             )                            APR f 8 2018
                                               )
           v.                                  )                          U.S. COURT OF
                                                                         FEDERAL CLAIMS
                                               )
 UNITED STATES,                                )
                                               )
                        Defendant.             )
                                               )
 **********************************

       Felicia N. Jones, prose, Houston, TX.

        Reta E. Bezak, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C., for defendant. With her on the briefs were
Chad A. Readier, Acting Deputy Assistant Attorney General, Civil Division, Robert E.
Kirschman, Jr., Director, and Claudia Burke, Assistant Director, Commercial Litigation Branch,
Civil Division, United States Depaitment of Justice, Washington, D.C.

                                      OPINION AND ORDER

LETTOW, Judge.

        Plaintiff, Felicia Jones, has filed suit in this court seeking monetary relief against the
United States, purportedly acting through the Social Security Administration, Internal Revenue
Service ("IRS"), United States Postal Service, and several private banks. Compl. Attach. 2
("Compl. Exs. "), at 1, ECF No. 1-2. 1 Mrs. Jones does not explicitly indicate the legal grounds
for her suit, but her complaint cites the Tucker Act's general jurisdictional provisions, a case
regarding breach of contract and Takings Clause claims, a case regarding appellate review of
libel and slander claims, various sections of Title 18 that authorize criminal sanctions for false
statements and claims, a nonexistent portion of Title 38, which title addresses veterans' benefits,
and a general statement of patent law. See Compl. at 2. Her complaint apparently seeks relief in
the form of an order "[p]ro[cessing] payments [pursuant] to Federal Acquisition Regulation[s

       1
        Because the Complaint and its attachments are not paginated, citations to these materials
will be made to the particular sequential page of the document.


                                                                 7017 1450 ODDO 1346 1000
]("FAR") 48 C.F.R. Subchapter Section 52-232-16[,] FAR[] 48 C.F.R. Subchapter Subsection
46.101 [,]the Truth in Negotiations Act[,] and [on account of a] violation of [the] Procurement
Integrity Act." Comp!. at 3. Mrs. Jones appears to indicate that she filed suit because ofa prior
legal action, see Comp!. at 2, and she has attached a series of documents on a number of topics to
her complaint.

         The materials appended to Mrs. Jones's complaint fall roughly into four categories: (1)
documents outlining a dispute over the Social Security Administration's actions in recouping
Social Security Benefits that were overpaid to Mrs. Jones's deceased spouse, see Comp!. Exs. at
15-59; (2) documents outlining an unspecified class action against the IRS coupled with Mrs.
Jones's 2011 tax return transcript, see Comp!. Exs. at 62-78; (3) A number of scam e-mails
requesting Mrs. Jones to wire a sum of money to the Benin Republic to secure delivery oflarge
amounts of money, see Comp!. Exs. at 79-86, 107-13; Pl.'s Mot. for Emergency Ruling at 3-7,
ECF No. 11; and (4) a set of documents relating to Mrs. Jones's apparent attempts to deposit six
novelty $1 trillion coins into her bank account, see Comp!. Exs. at 88-106. These documents list
various sums to which Mrs. Jones believes she is entitled, see Comp!. Exs. at 16-18, 31, 61, 82,
88, 90, 93, 107, 110-12, and the cover sheet to her complaint reports an amount claimed of $6.5
trillion, see Comp!. Attach. 1, at 1.

        Pending before the court is the govermnent's motion to dismiss Mrs. Jones's complaint
pursuant to Rule 12(b)(l) of the Rules of the Court of Federal Claims ("RCFC"), see generally
Def. 's Mot. to Dismiss ("Def. 's Mot."), ECF No. 8. Mrs. Jones has responded in opposition to
defendant's motion. See Pl.'s Opp'n, ECF No. 9.

                                 STANDARDS FOR DECISION

        As plaintiff, Mrs. Jones has the burden of establishing jurisdiction. See Reynolds v. Army
& Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). When ruling on a motion to
dismiss for lack of jurisdiction, the court must "accept as true all undisputed facts asserted in the
plaintiffs complaint and draw all reasonable inferences in favor of the plaintiff," Trusted
Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing Henke v. United
States, 60 F.3d 795, 797 (Fed. Cir. 1995)), but the leniency afforded to plaintiffs litigatingpro se
as to formalities does not extend to a lessening of jurisdictional requirements, see Kelley v.
Secretary, US. Dep't a/Labor, 812 F.2d 1378, 1380 (Fed.Cir. 1987). "Ifa court lacks
jurisdiction to decide the merits of a case, dismissal is required as a matter of law." Gray v.
United States, 69 Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514
(1868); Thoen v. United States, 765 F.2d 1110, 1116 (Fed. Cir. 1985)).

        The Tucker Act provides this court with jurisdiction over "any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tmt." 28 U.S.C. § 149l(a)(l). The
Tucker Act does not, however, provide a plaintiff with any substantive rights. United States v.
Testan, 424 U.S. 392, 398 (1976). To establish this court's jurisdiction under the Tucker Act, "a
plaintiff must identify a separate source of substantive law that creates the right to money



                                                  2
damages." Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en bane in relevant
part) (citing United States v. Mitchell, 463 U.S. 206, 216 (1983); Testan, 424 U.S. at 398).

                                           ANALYSIS

                        A. Claims Against the Social Security Administration

        The first section of Mrs. Jones's complaint deals with an apparent recoupment of Social
Security benefits on account of an overpayment to her deceased spouse during his life. See
Comp!. Exs. at 17 (letter to the Social Security Administration in which Mrs. Jones asserts that
"[t]hey stated that your late husband owed $5,419.00 but we have already determined that you
are not responsible for the overpayment."); Comp!. Exs. at 26 (letter from Social Security
Administration to Mrs. Jones regarding their intention to recover the overpayment from the
benefits payable to her). Mrs. Jones requested reconsideration of that latter decision, see Comp!.
Exs. at 28 (letter acknowledging receipt of Mrs. Jones's request for review), and she appears to
allege that a determination was made in her favor as to the recoupment, see Comp!. at 2
(asserting that in her "case concerning SSI[,] ... they offered a settlement") (capitalization
omitted); Comp!. Exs. at 30 (in a letter to the Social Security Administration, Mrs. Jones writes
"I am compelled to inform your office that I was given Innocent Spouse Relief. The letter [from
your office] stated[,] ... and I [quote, ']as we told [you] in our prior letter, you do not have to
pay us back all the money.' I have enclosed the following documents that your office sent .... ")
(emphasis omitted).

        Mrs. Jones' claims against the Social Security Administration are not within this court's
jurisdiction. See Brown v. United States, 607 Fed. Appx. 983, 985 (Fed. Cir. 2015) (42
U.S.C. § 405 "specifies the exclusive mechanism for determining the right to Social Security
benefits, and provides exclusive jurisdiction to the district courts over appeals from Social
Security determinations denying benefits."); Hester v. United States, No. 17-1843, _Fed. Cl.
_ , _ , 2018 WL 1282596, at *4 ("The Social Security Act states that [Social Security
Administration] decisions may be reviewed exclusively by the federal district courts[; and] ...
[t]he Court of Federal Claims has no jurisdiction under the Tucker Act to hear claims over social
security benefits."); see also Def. 's Mot. at 6 (citing Marcus v. United States, 909 F.2d 1470,
1474 (Fed. Cir. 1990)). Accordingly, any claims in Mrs. Jones's complaint pertaining to the
recoupment of social security benefits are beyond this court's jurisdiction, and these claims must
be dismissed.

                           B. Claims Against the Internal Revenue Service

        Another component of the exhibits appended to Mrs. Jones's complaint appears to take
issue with an alleged communication she received from the IRS. See Comp!. Exs. at 61 (an e-
mail from Mrs. Jones to herself as a "Statement of [t]he Claim and Precise Relief Sought,"
noting that "I received a statement stating that I made $99,510.00[ ]in earning[s] in 2025 [sic]. I
never received that amount of money. The I.R.S. sent a letter stating they owe me [$] 1 million
dollars. Statement of the settlement offer from the I.R.S. [w]as $10.5 million dollars due in
'good faith' and [with no] delay to me."). Perhaps clarifying this issue, Mrs. Jones attaches an
IRS tax transcript reflecting her 2011 tax returns, which reported an income earned in that year


                                                 3
of $98,951.00, and a scam e-mail in which the sender writes, "[g]reetings from IRS USA[,) ....
We[,) the Internal Revenue Service, believe[ ]that you received the previous message we sent
you ... regard[ing] ... your over[d]ue contract payment consignment trunk box [sic) worth
$10,500,000.00," and requests Mrs. Jones to wire $120.00 to secure its delivery. See Campi.
Exs. at 77-80.

        Mrs. Jones also attaches what appears to be a petition for a writ of certiorari to the United
States Supreme Court in which Mrs. Jones argued that the United States Court of Appeals for the
Fifth Circuit erred in affirming the dismissal of an unspecified class action. She avers that "[t]he
Due Process Clause and the Rules Enabling Act require that [the) Commissioner of ... Internal
Revenue be provided the opportunity to assert its affirma[tive) defenses," and claims that the
Fifth Circuit "improperly stripped [Mrs. Jones) ofrights to assert defenses against individual
class member[s) on settlement claims that the [IRS) did offer a settlement," citing Wal-Mart
Stores, Inc. v. Dukes, 564 U.S. 338 (2011). Campi. Exs. at 73 (section headings) (capitalization
and emphasis omitted).

        These materials, taken together with a data breach notification Mrs. Jones received from
the United States Postal Service, see Campi. Exs. at 81, 83, may be an attempt to assert that the
data breach led to the filing of a fraudulent tax return in her name, or, as defendant posits, an
attempt to contest a determination of a tax deficiency, see Def.' s Mot. at 6 & n.4, or even that the
scam e-mail was a settlement offer for some other, unspecified cause of action.

        Regardless of the import of those materials, any inference she asks the court to draw from
these documents is beyond the realm of reasonableness, and thus the court is not bound to draw it
in her favor. See Trusted Integration, 659 F.3d at 1163. Although this court does have
jurisdiction under The Tucker Act over claims for tax refunds, see Hinck v. United States, 64
Fed. Cl. 71, 75 (2005) (citing Eastport S.S. Corp. v. United States, 372 F.2d 1002, 1007 (1967)),
aff'd, 446 F.3d 1307 (Fed. Cir. 2006), aff'd, 550 U.S. 501 (2007), no reasonable inference can be
drawn from Mrs. Jones's complaint that she has complied with the administrative and timeliness
requirements Congress has placed on refund suits arising under the Internal Revenue Code. See
Taha v. United States, No. 17-1174, _Fed. Cl._,_, 2018 WL 1725665, at** 3-4 (Apr.
10, 2018) (citing 46 U.S.C. §§ 6511, 6532, 7422). Further, to the extent Mrs. Jones is seeking to
have this court review the actions of another federal court in dismissing her settlement
contentions, "this court does not have jurisdiction over other federal courts or their employees."
See Trevino v. United States, 113 Fed. Cl. 204, 208 (2013) (citing Joshua v. United States, 17
F.3d 378, 380 (Fed Cir. 1994)).

         Finally, these claims also warrant dismissal under 28 U.S.C. § 1915. Section 1915
provides that, for plaintiffs proceeding in forma pauperis, "the court shall dismiss the case at any
time ifthe court determines that ... the action or appeal ... is frivolous [or] ... fails to state a
claim on which relief may be granted." 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii); see also Neitzke v.
Williams, 490 U.S. 319, 325 (1989) ("[A) complaint, containing as it does both factual
allegations and legal conclusions, is frivolous where it lacks an arguable basis either in law or in
fact.").




                                                  4
                                          C. The Scam E-mails

        A further set of exhibits attached to Mrs. Jones's complaint addresses with various e-
mails and documents from senders purporting to be representatives of the United States Postal
Service, the IRS, Citibank, the United Nations, and Woodforest National Bank. See Comp!. Exs.
at 79-86, 107-13; Pl.'s Mot. for Emergency Ruling at 3-7. Mrs. Jones does not state why she
feels those e-mails give rise to jurisdiction in this court, although it appears that she asse1ts that
they are legally binding upon the cited entities. See, e.g., Comp!. Exs. at 107 (noting on a
complaint fo1m apparently produced by the Office of the Comptroller of the Currency, in
response to a prompt to provide a description of her complaint, "I did receive a legal seal that is
legitimate because I've sent this to the court in Brazoria County in Angelton, Texas and they
considered it a legal document") (apparently referring to Comp!. Exs. at 110-112 (purported fund
transfer slips from Citibank and the United Nations containing various stamps and seals)); see
also Pl.'s Opp'n at 10 (responding to another scam e-mail by stating, "I was informed about a
check that is to be for me, but you [had] my information before, and I was told about spam, but
you have a USPS logo on [your] letter making this a legal letter of notification.") (emphasis
omitted).

        To the extent Mrs. Jones seeks to assert claims against parties other than the United
States, i.e., the United Nations, Citibank, or Woodforest National Bank, those claims are not
within this comt's jurisdiction. United States v. Sherwood, 312 U.S. 584, 588 (1941) (The Comt
of Federal Claims'sjurisdiction generally is "confined to the rendition of money judgments in
suits brought for that relief against the United States ... , and ifthe relief sought is against others
than the United States the suit as to them must be ignored as beyond the jurisdiction of the
court."). If Mrs. Jones seeks to assert claims against the United States arising out of the scam e-
mails purporting to be from the IRS or the United States Postal Service, those claims are
frivolous within the meaning of Section 1915(e)(2)(B) because they lack any arguable basis in
law or fact. See Neitzke, 490 U.S. at 325.

                    D. Mrs. Jones 's Attempts to Deposit the Trillion Dollar Coins

        The last portion of Mrs. Jones's pleadings pe1tains to her apparent efforts to deposit six
novelty $1 trillion coins into her bank account. See Comp!. Exs. at 88-106. Correspondence
appended to her complaint indicates that Mrs. Jones appears to have mailed a deposit slip and six
novelty $1 trillion coins to her bank's business center for deposit into her account. See Comp!.
Exs. at 100. When she was contacted by a bank representative and informed that that amount
would not be credited to her account, she submitted a complaint to the Federal Reserve's
Consumer Help Center, see Comp!. Exs. at 104, 107-109, which office forwarded her complaint
to the Office of the Comptroller of the Currency's Customer Assistance Group, see Comp!. Exs.
at 91-92. Additionally, Mrs. Jones has submitted a scanned "Certificate of Authenticity" issued
for one of the $1 trillion coins 2 and various online articles pertaining to the "Trillion Dollar


       2The  Merrick Mint, Inc. markets itself as "the leader in the design, marketing,
promotion[,] and distribution of licensed and non-licensed colorized U.S. [c]oins." See About
Merrick Mint, https://www.merrickmint.com/about-merrick-mint/ (last visited Apr. 17, 2018).
For less than $10 each, Meuick Mint sells various commemorative coins, including the $1

                                                   5
Coin" that was the namesake for Mrs. Jones's novelty versions. Comp!. Exs. at 94-99; see e.g.,
also, Annie Lowery, Treasury Won't Mint Coin to DefY Debt Ceiling, N.Y. Times (Jan. 12,
2013 ), https ://www.nytimes.com/2013/01/13/us/politics/treasury-will-not-mint-1-trillion-coin-to-
raise-debt -ceiling.html.

        This line of argument is also unavailing. To the extent Mrs. Jones seeks damages against
Woodforest National Bank or Merrick Mint, as noted above, this comi lacks jurisdiction to hear
those claiMrs. See Sherwood, 312 U.S. at 588. To the extent she asserts claims against the
United States acting through the Office of the Comptroller of the Currency or the Federal
Reserve, she fails to allege facts sufficient to give rise to a reasonable inference that her claims
are within this court's jurisdiction, see Trusted Integration, Inc., 659 F.3d at 1163, and these
claims lack an arguable basis in fact or law, and accordingly are frivolous, see 28
U.S.C. § 1915(e)(2)(B).

        Finally, while Mrs. Jones references 18 U.S.C. §§ 287, 1031, dealing with "false claims"
and "major fraud allegations," respectively, see Comp!. at 2, "[t]he Court [of Federal Claims] has
no jurisdiction to adjudicate any claims whatsoever under the federal criminal code," Joshua, 17
F.3d at 379.

        In sum, Mrs. Jones has failed to identify a source of substantive law that creates the right
to the damages she seeks here, see Fisher, 402 F.3d at 1172, her claims relate to subject matters
and are against paiiies over which this court lacks jurisdiction, see Brown, 607 Fed. Appx. at
985; Joshua, 17 F.3d at 379, and her claims lack an arguable basis in law or fact, and are thus
frivolous, see 28 U.S.C. § 1915(e)(2)(B).

                                         CONCLUSION

    For the reasons stated, the government's motion to dismiss Mrs. Jones's complaint is
GRANTED. 3 The clerk shall enter judgment in accord with this disposition.

       No costs.

       It is so ORDERED.




                                                      c~
                                                      Judge



trillion coins Mrs. Jones attempted to deposit into her bank account. See One Trillion Dollar
Proof Co in, https ://www.merrickmint.com/one-trillion-do llar-proof-coin-platinum-plated-buy-1-
get-1-free-bo go .html (last visited Apr. 17, 2018).

       3 Mrs.   Jones's Motion for Emergency Ruling is DENIED.
                                                  6